Exhibit 10.1

LEASE SURRENDER AND TERMINATION AGREEMENT

I. PARTIES AND DATE.

This Lease Surrender and Termination Agreement (“Agreement”) is made and entered
into as of this 5th day of August, 2009, between THE IRVINE COMPANY LLC, a
Delaware limited liability company (“Landlord”), and ARCA BIOPHARMA, a Delaware
corporation (“Tenant”) as successor-in-interest to NUVELO, INC., a Nevada
corporation (“Original Tenant”).

II. RECITALS.

Pursuant to a lease dated April 30, 2001, as amended by a First Amendment to
Lease dated August 1, 2002, by a Second Amendment to Lease dated October 21,
2003, and by a Third Amendment to Lease dated September 15, 2005 (collectively,
the “Lease”), Landlord leased to Tenant those certain premises (“Premises”)
located at 985 Almanor, Sunnyvale, California, as more fully described in the
Lease.

Pursuant to a Consent to Subletting dated December 22, 2008 (the “Consent”),
Landlord consented to the subletting of the Premises to Calisolar, Inc., a
Delaware corporation.

Landlord and Tenant desire to terminate the Lease upon the terms and conditions
contained in this Agreement.

III. TERMINATION.

For valuable consideration:

A. Date. Subject to the timely performance by Tenant of its obligations herein,
Landlord and Tenant agree that the Lease shall terminate on July 31, 2009
(“Termination Date”). Tenant shall quit and surrender possession of the Premises
to Landlord on the Termination Date as more particularly provided in
Section 15.3 of the Lease, as amended by the provisions of Section V.E of the
Consent.

B. Consideration. Tenant hereby agrees to pay Landlord, in addition to all rent
owing through the June 30, 2009, the sum of Eight Million Five Hundred Thousand
Dollars ($8,500,000.00) (the “Termination Payment”) as consideration for
Landlord’s entering into this Agreement. In addition to being the consideration
for Landlord agreeing to enter into this Agreement, the parties acknowledge and
agree that Tenant’s payment of the Termination Payment shall be in lieu of its
obligation to pay Basic Rent and Operating Expenses under the Lease for the
month of July 2009. The Termination Payment shall be paid to Landlord, within
two (2) business days from and after execution and delivery of this Agreement,
as follows: (i) Tenant shall wire or otherwise deliver to Landlord the sum of
One Million Nine Hundred Fifty-Seven Thousand One Hundred Twenty-One Dollars
($1,957,121.00), (ii) Landlord shall retain the full amount of the cash
“Security Deposit” currently being held by Landlord pursuant to the Lease in the
amount of Five Hundred Forty-Two Thousand Eight Hundred Seventy-Nine Dollars
($542,879.00), and (iii) Landlord shall be entitled to draw down upon, and to
retain, the full amount of the letter of credit issued by Silicon Valley Bank
(the “Bank”) in the amount of Six Million Dollars ($6,000,000.00) as security
for Tenant’s obligations under the Lease. If requested by Landlord, Tenant
agrees to authorize in a writing directed to the Bank said draw down by Landlord
of the letter of credit.

C. Landlord’s Conditional Release of Tenant. Except for (i) the Termination
Payment required to be paid by Tenant pursuant to Section III.B above, (ii) any
rent or other charges owed by Tenant, or other obligations required of Tenant,
set forth in the Lease from and after the date of this Agreement through
including the Termination Date, and (iii) any obligations, liabilities or losses
which are based on this Agreement or any indemnity or hold harmless agreement
set forth in the Lease (collectively the “Excluded Claims”), effective upon the
ninety-first (91st) day after Landlord’s receipt of the Termination Payment,
Landlord forever releases and discharges Tenant from any and all rights, causes
of action, actions, judgments, liens, indebtedness, damages, losses, claims,
claims in bankruptcy, liabilities, and demands of every kind and character in
any way related to or arising from the Lease, provided however, that the release
granted by Landlord in this Section III.C shall: (x) all times be subject to the
provisions of Section III.D and Article IV of this Agreement, and (y) not become
effective and shall be null and void if a “Bankruptcy Event” (as defined in
Section III.D below) occurs on or before the ninetieth (90th) day after
Landlord’s receipt of the Termination Payment. Tenant acknowledges and agrees
that certain charges (including, without limitation, common area maintenance
expenses, and real property taxes) payable by it under the Lease may not have
been calculated or billed or, if applicable, reconciled or annually adjusted, as
of the Termination Date, and that Tenant shall nonetheless be responsible for
all such charges attributable to any period prior to the Termination Date as an
Excluded Claim, and shall pay same to Landlord within ten (10) days after
receipt of an invoice therefor. In connection with the foregoing conditional
release (which does not include the Excluded Claims), Landlord hereby expressly
waives the provisions of Section 1542 of the California Civil Code, which
provides:



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.”

It is understood by Landlord that if the facts or law with respect to which the
foregoing conditional release is given hereafter turn out to be other than or
different from the facts or law in that connection not known to be or believed
by Landlord to be true, then Landlord hereto expressly assumes the risk of the
facts or law turning out to be so different, and agrees that the foregoing
conditional release shall be in all respects effective and not subject to
termination or rescission based upon such differences in facts or law.

D. Bankruptcy Event. The parties agree (and Tenant acknowledges Landlord’s
express reliance thereon) that upon (i) Tenant filing a voluntary petition or
becoming the subject of an involuntary petition seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under an present or future federal, state or foreign act or law relating
to bankruptcy or insolvency, including without limitation, Chapters 7 and 11 of
the Bankruptcy Code (collectively and each individually, a “Bankruptcy Event”),
and (ii) the initiation in any such proceeding of an action to avoid or recover
the payments made to Landlord under this Agreement (including, without
limitation, the Termination Payment) pursuant to the provisions of Chapter 5 of
the Bankruptcy Code or any similar state or foreign law, the release set forth
in Section III.C above shall be null and void and Landlord shall retain any and
all claims that may exist under the Lease or otherwise against Tenant.

E. Tenant’s Unconditional Release of Landlord. Effective upon the date of this
Agreement, Tenant forever releases and discharges Landlord from any and all
rights, causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, claims in bankruptcy, liabilities and demands of every kind and
character in any way related to or arising from the Lease. Not by way of
limitation of the foregoing, Tenant represents that Landlord has not failed to
perform, and is not in any respect in default or otherwise liable in the
performance of, any of its obligations under the Lease, nor in connection with
the negotiation and execution of the Lease, the administration of the Lease, and
the leasing, operations, or management of the Building. In connection with the
foregoing unconditional release, Tenant hereby expressly waives the provisions
of Section 1542 of the California Civil Code, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.”

It is understood by Tenant that if the facts or law with respect to which the
foregoing release is given hereafter turn out to be other than or different from
the facts or law in that connection not known to be or believed by Tenant to be
true, then Tenant hereto expressly assumes the risk of the facts or law turning
out to be so different, and agrees that the foregoing release shall be in all
respects effective and not subject to termination or rescission based upon such
differences in facts or law.

IV. TENANT’S REPRESENTATIONS AND WARRANTIES.

A. Authorization/Reasonably Equivalent Value: Tenant represents and warrants
that in the Execution of this Agreement, Tenant was not acting under any
misapprehension as to the effect hereof, and acted freely and voluntarily and
was not acting under any coercion or duress; that the execution of this
Agreement was duly authorized by Tenant; and that Tenant believed and now
believes that the consideration given by each party for this Agreement
represents reasonably equivalent value.

B. Solvency of Tenant: Tenant represents and warrants that it is not currently
insolvent as that term is defined in Section 101(32) of Title 11 of the United
States Code (the “Bankruptcy Code”), nor will Tenant become insolvent as a
result of this Agreement.

C. Agreement Improves Tenant’s Financial Position: Tenant represents and
warrants that the completion of this Agreement will enhance Tenant’s overall
financial position and that Tenant has proffered and requested this Agreement to
improve its financial position.

V. CONTINGENCY.

The effectiveness of this Agreement shall be contingent upon the mutual
execution and delivery of: (i) an amendment to Landlord’s lease agreement with
Calisolar, Inc., a Delaware corporation (“Calisolar”), on terms and conditions
acceptable to Landlord, amending Landlord’s lease agreement with Calisolar for
these Premises to, among other matters, adjust Calisolar’s Basic Rent
obligations under the said lease agreement, and (ii) a termination agreement for
Tenant’s sublease agreement with Calisolar for the Premises on terms and
conditions acceptable to Tenant.

VI. GENERAL.

A. Counterparts. If this Agreement is executed in counterparts, each shall be
considered an original. Any photographic, photostatic, or other copy of this
Agreement may be introduced in a proceeding subject to state or federal rules of
evidence without foundation.



--------------------------------------------------------------------------------

B. Defined Terms. All words commencing with initial capital letters in this
Agreement which are not defined in this Agreement shall have the same meaning in
this Agreement as in the Lease.

C. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Agreement for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Agreement for the
corporation or partnership and that this Agreement is binding upon the
corporation or partnership in accordance with its terms.

D. Attorneys’ Fees. The provisions of the Lease respecting payment of prevailing
attorneys’ fees shall also apply to this Agreement.

VII. EXECUTION.

Landlord and Tenant have executed this Agreement as of the day and year first
written above.

 

LANDLORD:     TENANT: THE IRVINE COMPANY LLC,     ARCA BIOPHARMA, INC., a
Delaware limited liability company     a Delaware corporation By  

/s/ Richard I. Gilchrist

    By  

/s/ Christopher D. Ozeroff

  Richard I. Gilchrist       Christopher D. Ozeroff   Executive Vice President  
    EVP Business Development and         General Counsel By  

/s/ E. Valjean Wheeler

    By  

/s/ Michael R. Bristow

  E. Valjean Wheeler, President       Michael R. Bristow   Office Properties    
  President and CEO